Case 17-32478        Doc 44     Filed 05/13/19     Entered 05/13/19 15:53:42          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 32478
         Stefanie M DaCosta

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/30/2017.

         2) The plan was confirmed on 03/05/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/06/2018.

         5) The case was Dismissed on 01/14/2019.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-32478             Doc 44          Filed 05/13/19    Entered 05/13/19 15:53:42                Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $2,720.00
           Less amount refunded to debtor                                 $340.00

 NET RECEIPTS:                                                                                             $2,380.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $2,267.65
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $112.35
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $2,380.00

 Attorney fees paid and disclosed by debtor:                           $30.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim       Principal      Int.
 Name                                        Class    Scheduled      Asserted         Allowed        Paid         Paid
 Afni                                     Unsecured         410.32           NA              NA            0.00       0.00
 Bank of America                          Unsecured           1.00           NA              NA            0.00       0.00
 Chase Bank                               Unsecured           1.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue    Unsecured     12,882.66       8,881.94        8,881.94           0.00       0.00
 City of Chicago Dept of Finance          Unsecured         300.00           NA              NA            0.00       0.00
 Commonwealth Edison Company              Unsecured         914.74      1,031.33        1,031.33           0.00       0.00
 Department Of Education                  Unsecured     63,114.00     69,636.62        69,636.62           0.00       0.00
 ERC/Enhanced Recovery Corp               Unsecured           1.00           NA              NA            0.00       0.00
 Illinois Student Assistance Commission   Unsecured           0.00      2,342.68        2,342.68           0.00       0.00
 Illinois Tollway                         Unsecured         300.00           NA              NA            0.00       0.00
 Kings Kiddie Kingdom                     Unsecured         535.00           NA              NA            0.00       0.00
 Moraine Valley Community College         Unsecured         570.00        540.00          540.00           0.00       0.00
 Municipal Collection Services, Inc       Unsecured         800.00           NA              NA            0.00       0.00
 Navient Solutions Inc                    Unsecured      1,878.00            NA              NA            0.00       0.00
 Peoples Energy Corp                      Unsecured         952.86        952.86          952.86           0.00       0.00
 Speedy Cash                              Unsecured         239.57        257.08          257.08           0.00       0.00
 Stellar Recovery Inc                     Unsecured           1.00           NA              NA            0.00       0.00
 Stellar Recovery Inc                     Unsecured           1.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-32478        Doc 44      Filed 05/13/19     Entered 05/13/19 15:53:42             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $83,642.51               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,380.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $2,380.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
